DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1 and 4-20 as filed 01/08/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 19 recite the limitation "the order" in Claim 1, Line 10, Claim 17, Line 12, and Claim 20, Lines 13, respectively.  There is insufficient antecedent basis for this limitation in the claim. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/08/2021, with respect to the 35 U.S.C. 101 and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  
Regarding the 101 rejection, Examiner is persuaded. Examiner respectfully submits that the additional elements, when viewed in combination, integrate the abstract idea into a practical application. In particular, the currently amended limitation regarding “the machine learning model is further trained by utilizing the user’s answer history information from the user’s answers,” relates to the non-generic implementation of a previously trained machine learning algorithm and generic computer components. Accordingly, the 35 U.S.C. 101 rejection of independent claims 1, 17, and 19, along with their respective dependent claims, has been withdrawn. 
Regarding the 103 rejection, Examiner is persuaded. Examiner respectfully submits that the currently amended independent claims 1, 17, and 19 each recite a nonobvious combination of elements in light of the prior art. In particular, currently amended limitation “wherein the user's answer history information comprises data from the user's answers to the questions based on an answering order of the questions, and a number of times or frequency that the user's answer to each question is changed, wherein the answer history information on the answering order of the questions includes the order faster or slower than a predetermined reference order,” is not disclosed in closest prior art references Ghanbari et al., Brecknell et al., nor Rotimi. Examiner respectfully submits that the above limitation, as drafted, as defined by the instant Application Specification in paragraph [0060], recites a limiting recording of the answer history information in the order faster or slower than a predetermined reference order, not simply the order made by the user when the answers were input or reviewed as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.B./Examiner, Art Unit 3626    
    
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626